Title: To George Washington from William Pearce, 13 November 1796
From: Pearce, William
To: Washington, George


                        
                            
                                13-19 November 1796
                            
                            
                        
                        A Meteorological Account of the Weather
                                Kept at Mt VernonNovr
                        13 In the Morng49S Cloudy54SW Clear52SW Clear14th48SW Cloudy53SW Clear51SW Clear15th48SW Clear52SW Clear51SW Cloudy16th47NW Clear51N Cloudy50N Cloudy17th47NE Cloudy51NE Cloudy49NE Cloudy18th48NE Clear55SE Clear53SW Clear1950SW Clear56SW Clear53SW Clear
                        
                        November 19th 1796DsDr. Mansion House for the Work of 11 hands amt.  ⅌ Week to66Cr. By Waggon hauling Brick Wood 3 days hauling Barley & hay to Alexandria 3 days}6By Cart hauling Wood to the Boat 6 days6By Single horse Cart hauling Ditto 3 days hauling Wood to Mansion House Ferry &c
  2 ds At Mill 1 day}6By Working on the Cosway 7 days7By tending the Brick kiln 9 days9By Gathering Ceder berries 6 days6By Working on the New mill race 1 day1By Peter in Care of Stables &c 6 days6By Sickness Sam 6 ds Misna 6 ds Frank 6 ds P. Joe 1 Day19Total66
                        
                        
                        
                        
                        
                        
                        
                        Recd from Mill 19 3/4 Bus of Meal Stock 1 Stud 3 Covering Jacks 3 young Jacks 9
                            Jinnies 2 ass colts 1 year old horse colt 9 Work mules 12 Mules, 3 Brood Mares 1 young Mare 1
                            work Mare 2 horses 15 Cows
                        DaysDr. Ditchers for the Work of 4 Men amts ⅌ Week to24Cr. By Boatswain Attending Brick kiln 3 days3By Working on the cosway 13 days13By Working on the New mill race4By Sickness Pascall 4 days 4Total24
                        
                        
                        Dr. Union Farm for the Work of 23 hands amts ⅌ Week to138Cr. By Gathering husking & Lofting Corn108By plowing 20 days20By hauling Brick Wood at River Farm 4 days4By Sickness Rachal 6 days  6Total138
                        
                        
                        Sent to Mill 20 Bus of Corn Recd 15 1/2 Bus of MealStock 14 horses 6 mules 69
                            Cattle 10 Calves 126 Sheep Increase 4 Cows from M. HouseSent to the Mill for the Fatening
                            hogs 5 Brs Corn Sent to the Ferry 2 Bar. Do Fed to Fattening hogs 6 Bar. of Ditto Lofted 166
                            Bar. of Corn.
                        
                        Dr. River Farm for the Work of 27 hands amts ⅌ Week to162 dsCr. By plowing 20 days By haulg Corn to Mill 1 D.21By hauling turnips & Potatoes to town 2 days2By puling and Secureing turnips 26 days26By Gathering hauling husking & lofting Corn101By Attending to Stock 6 ds By Old Ben Sick  6 Ds 12Total 162
                        
                        
                        
                        
                        
                        
                        
                        Sent to Mill 18 Bus of Corn Recd 13 P of Meal Stock 11 horses 12 Mules 86
                            Cattle 213 Sheep Sent to town 89 1/2 Bus of Barley 21 Bus of Flexseed 16 Bus of turnips
                            & 10 Bus of Potatoes Fed to Stock 10 Bar. of Corn.
                        
                        DsDr. Muddy Hole for the Work of 14 hands amts ⅌ Week to      84Cr. By Cart at Mill 1 day1By Gathering husking and Lofting Corn 71 Ds71By Cuting Wood 6 ds — By Working on the New road 6 Ds12Total84
                        
                        
                        
                        Sent to Mill 11 Bus of Corn Recd 8 1/2 Bus of Corn Stock 7 horses 4 Mules 31
                            Cattle 20 Calves 55 Sheep Fed to hogs 6 Bar of Corn — Sent to Ferry 1 1/2 Bus of Oats Lofted 60
                            Bar. of Long Corn 5 Do Short for Hogs.
                        
                        DsDr. Dogue Run for the Work of 16 hands amts ⅌ Week to96Cr. By Plowing 17 days     17By Gathering husking hauling & Lofting Corn53By puling turnips & hauling them to M. House6By Joe Working With Mansion Hands 6 days6By hauling Brick wood at River Farm 4 days4By Sickness Dick 6 ds Judah 4 days10Total96

                        
                        Sent to Mill 15 Bus of Corn Recd 11 Bus of MealStock 5 horses 8 Mules 1 Colt
                            57 Cattle 12 Calves 148 Sheep Fed to Stock 4 Bar. of Corn Lofted 76 Bar. of Corn.
                        
                        Dr. Mill for SundrysCornContra    Cr.S. F FlourMealBy M. House19 2/4To Union Farm20"  Union Farm15 1/2" River Farm18"  River Farm13" Dogue Run15"  Dogue Run11" Muddy Hole11"  Muddy Hole8 1/2"  Gos Cash1"  Wm Stuart1"  John Neile1"  John Vilett1"  Wm Pearce25"  Cooper Miller & Boy1 1/4Corn Ground Farms64"  Meal Delivered78
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Dr. Cooper & Miller for the Work 2 men amt. ⅌ Week to12By filling up the Shop floor 1 Day Dressing  Stuff in the Shop 5 Ds6By Workg With house gang6
                        
                        
                         November the 19th day 1796 Dr. Carpenters And Brick layers for the work of Ten Men ⅌ Week Amounts to Sixty daysCr. By Covering of the quarter from the Ground to  the Top inside and Out and finishing of the Same44By the Sawers Sawing of Scantling for The  Barn Sheads &c 448Tom Davy and Mucless killing and Burning of the bricks &c Ten.10Mucless plastoring of the Overseers house  Union Farm2Total60John Neale
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Novembr the 19th 1796
                        daysDr.Spinners Sewers & Knitters for the Work of 15 Women Amounting ⅌ Week 90Cr. By Betty Davis Spinning 6 pd of yarn6 daysBy Delia do             6 pd of do6By Matilda do           6 pd of do6By Dalsey do            6 pd of do6By Alsce do             6 pd of do6By Anne do              6 pd of do6By Judit do             6 pd of do6By Kitty do             2 pd of Sewing thread6By Delphie do           3 pd of yarn6By Caroline Sewing 6 suit of Clothes6By Lucy Knitting 1 pear of Stocking6By Sall Mind yarn6By Sieckness Charlotte 6 days Dall 6 days Alley 6 days18Total90 days
By Sam Peter Knitting 2 pear of Stocking 6 days
                        
                        
                        
                        Novembr the 19th 1796
                        
                        
                        
                        
                        
                        
                    daysDr. Gardens for the Work of 3 Men Amounting ⅌ Week18Cr. By Digging in the Vinne yart9 daysBy Grabing up trees in the yard3By Moses Work by the Hous gangs
                            6Total 18 days